Title: From Thomas Jefferson to La Rochefoucauld d’Enville, 3 April 1790
From: Jefferson, Thomas
To: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’



Dear Sir
New York April 3. 1790

A call to take a part in the domestic administration of our government, obliges me to abandon the expectation of paying my respects to you in person in Paris. Tho’ removed to a greater distance in future, and deprived of the pleasure and advantages of your conversation and society which contributed so much to render my residence in Paris agreeable, I shall not be the less anxious for your health and happiness, and for the prosperous issue of the great revolution in which you have taken so zealous and distinguished a part. By this time I hope it is happily concluded, and that the new constitution, after receiving the finishing hand from the national assembly, is now putting into regular motion by the convocation of a new legislature. I find my countrymen as anxious for your success as they ought to be; and thinking with the national assembly in all points except that of a single house of legislation. They think their own experience has so decidedly proved the necessity of two houses to prevent the tyranny of one, that they fear that this single error will shipwreck your new constitution. I am myself persuaded that theory and practice are at variance in this instance, and that you will find it necessary hereafter to add another branch. But I presume you provide a facility of amending your constitution, and perhaps the necessity may be altogether removed by a council of revision, well constituted.

Accept, Sir, my sincere thanks for all your kindnesses, permit me to place here those which I owe to Madame la Duchesse de la Rochefoucault, and which I render with the greatest cordiality. Were her system of ethics and of government the system of every one, we should have no occasion for government at all. I hope you will both live long years of health and happiness to see in full ripeness the fruit of your own revolution and also of that which seems blossoming in the other parts of Europe. Accept, both, the homage of that affectionate and respectful attachment with which I have the honor to be your most obedient & most humble servant,

Th: Jefferson

